Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 News For Immediate Release February 1, 2007 Contact: Rick B. Honey (212) 878-1831 MINERALS TECHNOLOGIES REPORTS FOURTH QUARTER DILUTED EARNINGS PER SHARE OF $0.63 FROM CONTINUING OPERATIONS Full Year 2006 Diluted Earnings per Share were $2.61 from Continuing Operations On Sales of $1.06 Billion Company Records Loss from Discontinued Operations in Fourth Quarter Of $1.7 Million, or $0.08 per Share NEW YORK, February 1Minerals Technologies Inc. (NYSE: MTX) today reported net income of $10.5 million, or $0.55 per share after recording an $0.08 per share loss from discontinued operations, a 17-percent decrease from $12.6 million recorded in the fourth quarter of 2005. Diluted earnings per common share decreased 13 percent to $0.55 compared with $0.63 in the prior year. In the fourth quarter, the company recorded a loss from discontinued operations of approximately $1.7 million, or $0.08 per share, predominantly related to foreign currency translation losses recognized upon liquidation of the company's investment in Israel. Prior year results were also restated to give effect to the discontinued operations. Diluted earnings per share from continuing operations in the fourth quarter were $0.63, even with the prior year. Diluted earnings per share from continuing operations for the full year 2006 were $2.61, a 2-percent increase over 2005. "Our fourth quarter operating performance was hurt by weakness in the primary industries we servepaper, construction and steel," said Paul R. Saueracker, chairman, president and chief executive officer. "We experienced several paper machine shutdowns that affected our satellite PCC product line, continued softening in the residential construction and automotive markets, and low steel capacity utilization rates in the United States, our largest market." -2- Worldwide sales in the fourth quarter increased 4 percent to $262.9 million from $252.1 million in the prior year. Foreign exchange had a favorable impact on sales of approximately $4.7 million, or 2 percentage points of growth. The remaining sales growth was attributable to the company's recent acquisition of a refractory business in Turkey. Operating income increased 17 percent to $20.7 million from $17.7 million in the fourth quarter of 2005. The increase was primarily attributable to: reduced litigation expenses for the Specialty Minerals segment; receipt of royalty income gains; and from the settlement and curtailment of a pension plan in Asia in the Refractories segment. Worldwide sales for the full year 2006 were $1.059 billion, a 7-percent increase over the $991 million reported in 2005. For the year, foreign exchange had a favorable impact on sales of less than 1 percentage point. The company's operating income for the full year 2006 was $84.9 million, a 5-percent increase over the $81.0 million in 2005. Income from continuing operations declined 2 percent to $51.6 million from $52.7 million in 2005. Net income for the full year decreased 6 percent to $50.0 million from $53.3 million in 2005. Diluted earnings per share were $2.53, a 2-percent decline from $2.59 in the previous year. For the fourth quarter, worldwide sales in the companys Specialty Minerals segment, which consists of precipitated calcium carbonate (PCC) and Processed Minerals, were $173.0 million, a 2-percent increase over the $168.9 million in the same period in 2005. For the full year, Specialty Minerals sales increased 7 percent to $711.4 million compared with $662.9 million for 2005. For the fourth quarter, income from operations of $11.8 million increased 18 percent from the $10.0 million in the prior year. Specialty Minerals operating income for the full year was $52.9 million, slightly above the prior year. Worldwide sales of PCC, which is used mainly in the manufacturing processes of the paper industry, increased 5 percent from $132.4 million in the fourth quarter of 2005 to $138.5 million in the same period in 2006. For the full year, PCC sales increased 8 percent from $516.2 million in 2005 to $557.0 million. Paper PCC sales volume from satellite plants was slightly above the prior year for the fourth quarter and increased 5 percent for the full year. In 2006, worldwide printing and writing paper production totaled an estimated 114.6 -3- million metric tons, a 2.5 -percent increase over 2005, according to Resource Information Systems Inc. (RISI). Production of uncoated freesheet, which is the company's largest market for PCC, increased an estimated 2.1 percent worldwide in 2006 versus 2005 and RISI forecasts 1.6-percent growth for 2007. "In 2006, despite some paper mill and paper machine shutdowns, we were still able to increase our paper PCC volumes for the full year to more than 4.0 million tons from about 3.8 million tons produced in 2005 due primarily to the ramp-up of the two new satellite PCC plants in China, expansions of existing satellite PCC plants and strong North American volume growth," said Mr. Saueracker. Sales in the Specialty PCC product line, which is used in non-paper applications, decreased 3 percent in the fourth quarter to $13.0 million from $13.4 million in the same period last year. For the full year, Specialty PCC sales increased 1 percent, from $55.6 million in 2005 to $56.4 million in 2006. Worldwide sales of Processed Minerals products decreased 5 percent in the fourth quarter to $34.5 million from $36.5 million in the same period of the prior year. For the full year, Processed Minerals product sales increased 5 percent to $154.4 million in 2006 from $146.7 million in 2005. Processed Minerals products, which include ground calcium carbonate, talc and Synsil ® Products, are used in the building materials, polymers, ceramics, paints and coatings, glass and other manufacturing industries. Sales of Other Processed Minerals products decreased 14 percent during the fourth quarter due primarily to weakness in the residential construction market. Synsil ® Products sales, which are included in the Processed Minerals product line, increased 38 percent to $2.9 million in the fourth quarter of 2006 from $2.1 million in the same period last year. For full year 2006, Synsil ® Products sales increased 58 percent to $10.4 million in 2006 from $6.6 million in 2005. Despite this growth in sales, the program continues to operate at a significant loss. Operating losses increased approximately $0.5 million for the fourth quarter and $2.5 million for the full year. These increases were primarily due to the initial start-up costs associated with the new manufacturing facility in South Carolina. In the companys Refractories segment, sales for the fourth quarter were $89.9 million, an -4- 8-percent increase over the $83.2 million in the fourth quarter of 2005. This increase is primarily attributable to sales from ASMAS, a recently acquired refractory business in Turkey. Sales for the full year for the Refractories segment were $347.9 million, a 6-percent increase over the $327.8 million in 2005. Sales of refractory products and systems to steel and other industrial applications increased 22 percent in the fourth quarter to $71.2 million from $58.3 million in the prior year. Sales of metallurgical products decreased 25 percent in the fourth quarter to $18.7 million from $24.9 million in the same period in the prior year. This decrease was primarily attributable to lower volumes and weak market conditions in North America. Operating income for the fourth quarter for the Refractories segment was $8.9 million, a 16-percent increase over the $7.7 million recorded during the same period in 2005. This increase was primarily attributable to strong sales in refractories and equipment systems outside of North America, and a pension settlement and curtailment gain. For the full year, Refractories operating income was $32.0 million, a 13-percent increase over the $28.3 million in the previous year. "In 2006, the U.S. steel industry, our largest market, experienced good growth until the slowdown in the fourth quarter," said Mr. Saueracker. "Our financial performance for 2006 was disappointing. We were unable to leverage our 7-percent increase in sales primarily because of weakness in our end-use markets and unrecovered raw material and energy cost increases. At the same time, we continued to invest in development programs, such as our Synsil ® Products for the glass industry, PCC for paper coating in Europe and Filler-Fiber composites for paper filling," said Mr. Saueracker. "As we ing such litigation were included in marketing and administrative expenses. In addition, during the fourth quarter of 2006, the Company reached a further agreement with that will provide royalty income of approximately $1.1 million per annum through 2009. 9) During the fourth quarter of 2005, the Company recorded an impairment of assets charge of $0.3 million due to the expected closure in the first quarter of our satellite PCC facility at Cornwall, Ontario, resulting from the expected paper mill shutdown. The Company also accelerated depreciation at this facility resulting in an additional $0.2 million charge which is included in cost of goods sold. The analyst conference call to discuss operating results for the fourth quarter is scheduled for Friday, February 2, 2007 at 11:00 a.m. and will be broadcast over the Company's website (www.mineralstech.com). The broadcast will remain on the Company's website for no less than one year. SUPPLEMENTARY SALES DATA MINERALS TECHNOLOGIES INC. AND SUBSIDIARY COMPANIES (millions of dollars) (unaudited) Fourth Quarter Full Year % % Change Change United States $ $ (3 ) $ $ 5 International $ $ 16 $ $ 10 Paper PCC $ $ 5 $ $ 9 Specialty PCC (3 ) 1 PCC Products $ $ 5 $ $ 8 Talc $ $ 1 $ $ 8 Synsil Products 38 58 Other Processed Minerals Products ) (0 ) Processed Minerals Products $ $ (5 ) $ $ 5 Specialty Minerals Segment $ $ 2 $ $ 7 Refractory products $ $ 22 $ $ 11 Metallurgical Products ) (6 ) Refractories Segment $ $ 8 $ $ 6 Net Sales $ $ 4 $ $ 7 MINERALS TECHNOLOGIES INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (In Thousands of Dollars) December31, December31, 2006* 2005** Current assets: Cash & cash equivalents Short-term investments Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment Less accumulated depreciation Net property, plant & equipment Goodwill Prepaid benefit costs - Pension asset - Other assets and deferred charges Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term debt Current maturities of long-term debt Accounts payable Other current liabilities Total current liabilities Long-term debt Other non-current liabilities Total liabilities Total shareholders' equity Total liabilities and shareholders' equity * Unaudited. ** Condensed from audited financial statements.
